Title: To James Madison from Philip Mazzei, 21 December 1787
From: Mazzei, Philip
To: Madison, James


Carmo: Amico,
Parigi, 21. Dicembre 1787.
Mi perviene la stimma: vostra dei 5. del passato mentre ò appena tempo da rispondere, non per trascuratezza del Comr: Jones o di Mr. Jefferson, ma a motivo di circostanze locali, &c. Riguardo all’affare di Mr. Dorhman, ò gran piacere di non essermi ingannato nel buon concetto che ne avevo formato; ma egli non sarà mai scusabile d’avermi assicurato su quel che sapeva dovere almen dubitare, dopo averlo io candidamente informato della mia trista situazione, e dell’irreparabil danno che mi avrebbe apportato un contrattempo. Nè l’ottenere adesso rigorosa giustizia, nè i suoi sforzi generosi a mio favore possono indennizzarmi. Io però non ò diritto di chiedere, nè chiedo più di quel che le leggi dichiarano. Da questo non posso astenermi senza essere ingiusto verso i miei creditori. Il denaro sarà preferibile ai certificati del Congresso, ma la sbrigazione è di tanta importanza, che dovendo aspettare per ottenerlo preferirei i certificati subito, purchè fossero valutati al prezzo corrente e messi in testa dei Sigri: Nicholas e Jacob Vanstaphorst, conforme vi scrissi già. Potete dunque ricevere denaro, o certificati, o porzione dell’uno e degli altri, conforme giudicherete più sbrigativo e più conveniente al mio interesse. Quanto alle cambiali (ricevendo denaro) vi prego di prenderle per quella piazza d’Europa, ove il cambio sarà più vantaggioso, o piuttosto meno svantaggioso per me. Soprattutto vi raccomando la sicurezza. Io dovrò continovare a pagare il cambio e ricambio, del debito che avrei dovuto pagare col denaro della cambiale di Dorhman, fino alla scadenza delle future cambiali che avrete la bontà di rimettermi. Troppo ci vorrebbe a dirvi quel che ò sofferto, e la vostra sensibilità non me lo permette. Vo’ dirvi un solo aneddoto, che non direi qui neppure a Jefferson. Il legno da bruciare, come forse saprete, qui è carissimo. La mia miseria è tale, che fino agli 11. Novembre fui senza fuoco. Ciò à probabilmente contribuito a produrmi qualche infermità corporale, della quale tuttavia mi risento. Il principal motivo, per cui vi informo di questa particolarità, è la sparanza che vogliate degnarvi di ragguagliarne Mr. Edmond Randolph, per tentar di risvegliare la sua compassione verso di me.
Quanto al mio libro, le vostre riflessioni mi paiono tutte savie e prudenti, sicchè mi regolarò a norma delle medesime. Vedo che non avete ricevuto tutti i foglj stampati chi vi ò mandato, ma poco importa, poichè tra 15 giorni circa potrò spedirvi tutta l’opera divisa in 4 parti, e legata in 3. volumi. Nel supplemento, di cui si stampa ora l’ultimo foglio, vedrete le mie osservazioni sulla proposta costituzion federativa, le quali spero che non vi dispiaceranno, quantunque non siamo unisoni in tutto. Il tempo è breve e la mano non mi regge; addio. Continovatemi la vostra cara amicizia, e credetemi invariabilmente, e di vero cuore, vostro sincero Amico
Filippo Mazzei.
P.S. Vi prego di spedir l’inclusa in modo che vada sicura al suo destino.
 
Condensed Translation
Mazzei has not had time to reply to JM’s letter of 5 November because of local circumstances. In settling his affair with Dohrman, Mazzei prefers money to congressional certificates, but a quick settlement is so important that he directs JM to accept money, certificates, or both—whichever JM thinks best serves Mazzei’s interests. Mazzei’s financial plight is so desperate, and kindling wood so expensive, that he could not afford to light a fire until 11 November—a fact probably contributing to his present illness. He wants JM to tell Randolph this to arouse his compassion. JM’s reflections on Mazzei’s book seem wise and prudent. Within fifteen days Mazzei will be able to forward the entire work bound in three volumes. The supplement will contain his observations on the proposed American Constitution.
